     Case 2:20-cv-02345-TLN-JDP Document 17 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMIE EDEN CERPA,                                   Case No. 2:20-cv-02345-TLN-JDP (HC)
12                          Petitioner,                   ORDER GRANTING PETITIONER’S
                                                          MOTION FOR AN EXTENSION OF TIME
13             v.                                         TO FILE AN OPPOSITION TO
                                                          RESPONDENT’S MOTION TO DISMISS
14    GIGI MATTERSON,
                                                          ECF No. 16
15                          Respondent.
16

17            Petitioner has filed a motion for a thirty-day extension of time to file an opposition to

18   respondent’s motion to dismiss. ECF No. 16. Good cause appearing, it is hereby ORDERED

19   that:

20            1. Petitioner’s motion for an extension of time, ECF No. 16, is granted.

21            2. Petitioner is granted thirty days from the date of this order in which to file his

22   opposition to respondent’s motion to dismiss.

23
     IT IS SO ORDERED.
24

25
     Dated:         April 8, 2021
26                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
